Title: From George Washington to Daniel Morgan, 27 March 1795
From: Washington, George
To: Morgan, Daniel


        
          (Private)
          Dear Sir,
          Philadelphia 27th March 1795
        
        The interest, which you have taken in the safety of John Mitchell, as expressed in your letter of the 19th of January last, would be an inducement to me to go, as far in relieving him, as public propriety will admit. But the Attorney-general having made a report of which the enclosed is a copy, I think it advisable to postpone the further consideration until his trial shall have taken place.
        It has afforded me great pleasure to learn, that the general conduct & character of the Army has been temperate & indulgent; and that your attention to the quiet and comfort of the western inhabitants has been well received by them. Still it may be proper constantly & strongly to impress upon the Army that they are mere agents of Civil power: that out of Camp, they have no other authority, than other citizens: that offences against the laws are to be examined not by a military officer, but by a Magistrate: that they are not exempt from arrests and indictments for violations of the law; that officers ought to be careful, not to give orders, which may lead the agents into infractions of law; that no compulsion be used towards the inhabitants in the traffic, carried on between them and the army: that disputes be avoided, as much as possible, and be adjusted as quickly as may be, without

urging them to an extreme: and that the whole country is not to be considered as within the limits of the camp.
        I do not communicate these things to you for any other purpose, than that you may weigh them; and, without referring to any instructions from me, adopt the measures, necessary for accomplishing the foregoing objects. With great regard & esteem I am—Dear Sir Yr affecte & obedt Ser.
        
          Go: Washington
        
      